17 F.3d 1437NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Anthony SKAFF and Kathryn Skaff, Plaintiffs/Counter-Defendants,v.GLOBAL AMERICA, INC., Defendant,andMichael MARKOWSKI, Defendant/Counter-Claimant/Appellant.
No. 93-1065.
United States Court of Appeals,Tenth Circuit.
Feb. 16, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.  The Skaffs' motion to strike


2
Mr.Markowski's "Supplementary Record Index" and attached exhibits is granted.


3
Michael Markowski appeals from an Order of the district court confirming an arbitration award against him and in favor of Anthony and Kathryn Skaff.  We AFFIRM for substantially the reasons set forth in the Order of the district court dated January 29, 1993.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470